Citation Nr: 1539556	
Decision Date: 09/15/15    Archive Date: 09/24/15

DOCKET NO.  04-07 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for cardiovascular disease, including residuals of a stroke and kidney disease, to include as secondary to service-connected disability.

2.  Entitlement to residuals of bilateral below-the-knee amputations, to include as secondary to service-connected disability.


REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from January 1972 to January 1994. 

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from an April 2003 rating decision of the VA Regional Office (RO) in Winston-Salem, North Carolina that denied entitlement to service connection for residuals of heart disease, residuals of a stroke and kidney failure, and bilateral below-knee amputations due to ischemia secondary to a service connected disorder.

The Veteran presented testimony at a videoconference hearing in October 2005 before the undersigned sitting at Washington, DC.  The transcript is of record. 

In January 2006, the Board denied the claims.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In October 2006, the Court granted a Joint Motion to vacate and remand the Board's decision. 

By decision in January 2008, the Board once again denied the claims of entitlement to service connection for residuals of heart disease, residuals of a stroke, and kidney disease, and residuals of bilateral below-the-knee amputations secondary to ischemia caused by heart disease.  The Veteran appealed to the Court.

In a March 2009 Order, the Court vacated and remanded the Board's decision for readjudication consistent with a Joint Motion for Remand. 

In August 2009, the Board remanded the claim for further development.  The Board sought additional consultation and opinion through the Veterans Health Administration (VHA) in 2009 and 2011.

In December 2011, the Board again denied entitlement to service connection for residuals of heart disease, residuals of a stroke, and kidney disease, and residuals of bilateral below-the-knee amputations secondary to ischemia caused by heart disease.  The appellant again appealed.

In a September 2012 Order, the Court granted a Joint Motion for Remand.  The case was remanded by the Board in December 2012 to secure additional records from the University of North Carolina at Chapel Hill.

The case was remanded for further development in December 2014.


FINDINGS OF FACT

1.  The Veteran had atypical chest pain in service but a diagnosis of heart disease was not confirmed.

2.  Cardiovascular and kidney disease were not manifested in service or to a compensably disabling degree within one year of retirement from active duty. .

3.  There is competent evidence of record that cardiovascular and kidney disease is not related to any incident of the Veteran's active service. 

4.  Bilateral lower extremity disability leading to amputation was not shown in service or for years after separation from active duty, and no competent clinical evidence links residuals of bilateral below-the-knee amputations to service or a service-connected disability.


CONCLUSIONS OF LAW

1.  Cardiovascular disease, including residuals of a stroke, and kidney disease were not incurred in or aggravated by service, and may not be presumed to have been incurred therein. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2015). 

2.  Residuals of bilateral below-the-knee amputations were not incurred in or aggravated by service and were not caused or aggravated by a service connected disability. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.310 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met in this instance.  There is no issue as to providing an appropriate application form or the completeness of the application.  VA notified the Veteran in January 2005 and December 2013 of the information and evidence needed to substantiate and complete the claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA would attempt to obtain, and how disability ratings and effective dates are determined.  The claims were readjudicated in a January 2015 supplemental statement of the case.  As such, appellate review may proceed without prejudice to the veteran. 38 C.F.R. § 3.159(c); See also Bernard v. Brown, 4 Vet. App. 384 (1993). 

Pertinent Law and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during active military service. 38 U.S.C.A. §§ 1110 1131; 38 C.F.R. § 3.303.

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may legitimately be questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim. 38 C.F.R. § 3.303.

Pursuant to 38 C.F.R. § 3.303(b), where a chronic disease is shown as such in service, subsequent manifestations of the same chronic disease are generally service connected.  Entitlement to service connection based on chronicity or continuity of symptomatology pursuant to 38 C.F.R. § 3.303(b) applies only when the disability for which the Veteran is claiming compensation is due to a disease enumerated on the list of chronic diseases in 38 U.S.C.A. § 1101(3) or 38 C.F.R. § 3.309 (a) Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Where a veteran served continuously 90 days or more during a period of war or during peacetime service after December 31, 1946 and cardiovascular and/or kidney disease becomes manifest to a degree of at least 10 percent within one year from the date of termination of active duty, such diseases shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of the disorder during the period of service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Applicable law provides that a disability that is proximately due to or the result of a service-connected disease or injury shall be service connected. 38 C.F.R. § 3.310; see also Allen v. Brown, 7 Vet.App. 439, 448 (1995) (en banc) (additional disability resulting from aggravation of a nonservice-connected disorder by a service-connected disorder is service connectable.)


Factual Background

A claim of entitlement to service connection for heart attack, residuals of a stroke and below-the-knee amputations secondary to heart disease was received in November 2002.  

Service treatment records reflect that in October 1976, clinical examination of the Veteran's lungs, chest, heart and vascular system was normal.  The appellant complained of chest pain in November 1979.  He related that he had been diagnosed with "puss (sic) pockets" in the thorax region by a civilian doctor while on leave in November 1978, and had been successfully treated with penicillin and another medication he could not remember.  Upon follow-up the next day, the appellant described chest pain travelling from the right to the left side.  He denied a family history of heart trouble.  The impression was "rule out viral pneumonia."

Clinical evaluation of the Veteran's lungs, chest, heart, and vascular systems revealed normal findings on physical examination reports in November 1983 and June 1991.  The Veteran's blood pressure was 103/54 in November 1983 and 110/68 in June 1991.  In a June 1991 Report of Medical History, the Veteran denied a history of chest pain or pressure and indicated that he was in good health.  Service treatment records in January 1992 reflect complaints of chest pain.  An X-Ray was interpreted as showing no acute cardiopulmonary disease.  An electrocardiogram was normal. 

In June 1992, the Veteran was seen with complaints of mild chest pain at rest.  Following physical examination, the diagnosis was atypical chest pain.  The examiner noted that the Veteran was being re-evaluated for high cholesterol.  An addendum indicated that he was no longer having chest pain.  In a separate June 1992 clinical entry, the examiner diagnosed hypercholesterolemia.  No heart or kidney findings were recorded.

The Veteran was admitted in January 1993 for atypical chest pain.  A chest X-ray was interpreted as showing no cardiopulmonary abnormality.  Myocardial infarction was ruled out.  Repeat cardiac enzyme studies revealed no abnormality.  A stress test was negative for any pertinent abnormality. 

An October 1993 physical examination report noted that clinical evaluation of the lungs and chest, heart and vascular systems showed normal findings.  The appellant's blood pressure was within normal limits.  In the Veteran's Report of Medical History, he admitted to a history of chest pain or pressure.  The examiner annotated that the Veteran had been hospitalized overnight in December 1992 and had undergone a stress test but that his symptoms were of "noncardiac etiology."  A chest X-ray showed hyperinflation consistent with chronic obstructive pulmonary disease but was otherwise within normal limits.  The Veteran indicated that he had been a cigarette smoker since approximately age 18.

The appellant was afforded a VA general medical examination in May 1994 and reported occasional mild chest discomfort since January 1993.  He related that prior stress tests and other cardiac studies disclosed no pertinent pathology and that he was told he had a rib contusion.  An electrocardiogram in May 1994 showed "sinus bradycardia, otherwise normal ECG."  The examiner diagnosed history of atypical chest pain with elevated cholesterol without abnormal electrocardiogram or chest X-ray.

In April 1998, the Veteran sought treatment for his increased cholesterol levels.  He denied a history of coronary artery disease and a family history of heart disease.  He related that he had been attempting to lower his cholesterol through diet for a long time.  The assessment was dyslipidemia.  Medication was prescribed and he was advised to stop smoking

The report of a February 2001 Womack Army Hospital esophagogastroduodenoscopy (EGD) showed Barrett's esophagus, evidence of Grade IV esophagitis, and erosive gastritis.  The Veteran denied a history of chest pain, chest pressure or history of heart attack on an anesthesia preoperative information form.  There were no complications with heart rate or blood pressure during the procedure.  The March 2001 surgical pathology report diagnosed gastric mucosa with mild chronic inflammation.  Chronic gastroesophageal reflux disease was also noted.  

A VA outpatient record in April 2001 reflects that the Veteran was seen for complaints of sharp, right sided chest pain.  He denied shortness of breath or radiation of pain to either arm.  The examiner stated that the appellant's risk factors included high cholesterol and smoking of one pack of cigarettes per day for 30 years.  It was noted that he did not have hypertension or diabetes mellitus.  A medical history of gastroesophageal reflux disease and neurofibromatosis was reported.  Following evaluation, the diagnosis was noncardiac atypical chest pain of questionable etiology.  An April 2001 electrocardiogram showed left atrial enlargement.  However, an examiner crossed out this out and wrote "sinus arrhythmia" instead.  An electrocardiogram was otherwise normal. 

The Veteran was treated at Womack Army Hospital for complaints of chest pain on June 11, 2002.  An electrocardiogram was interpreted as showing a normal sinus rhythm.  Less than two hours later, another electrocardiogram was noted to be "abnormal" and disclosed widespread ST elevation.  A note was recorded to consider pericarditis.  Bacteriology results showed no growth.  Ensuing electrocardiograms between June 12 and 14, 2002 were abnormal.  On June 14, 2002 bacteriology testing was gram positive for cocci in clusters.  This was determined to be staphylococcus epidermidis.  The Veteran recalled being treated for chest "pus pouches" at age 16.

Another record in June 2002 medical summary noted that the Veteran had sudden onset of sharp, substernal and squeezing chest pain extending to the shoulders and neck which later became stabbing and sharp and was worse with inspiration.  The appellant had pleuritic shortness of breath  and was diaphoretic.  He denied nausea, vomiting, fever, chills, cough or palpitations.  En route to the hospital in an ambulance, the Veteran was administered three doses of sublingual nitroglycerin, aspirin and morphine.  He was given Toradol IV in the emergency room which decreased his pain.  A history of neurofibromatosis and elevated lipids was noted but "no history of coronary artery disease or [congestive heart failure]." 

The Veteran was admitted to Womack with a diagnosis of acute pericarditis and treated with nonsteroidal anti-inflammatory drugs.  Shortly thereafter, he developed acute renal failure with a creatinine of 2.8.  He developed acute dyspnea, right calf pain, and a sudden increase for oxygen requirement.  He then developed bradycardia and asystole.  The appellant was coded, intubated, resuscitated and transferred to the intensive care.  An echocardiogram after the code revealed global hypokinesis with a left ventricular function of 35 percent with pericardial effusion but no tamponade.  A diagnosis of acute right heart failure was made.  Pulmonary embolism was suspected versus acute myocardial infarction.  Cardiac enzymes revealed a troponin-I of 9.3.  The patient was reported to be oliguric and in acute renal failure due to acute tubular necrosis sustained during cardiac arrest.  It was decided that he would be transferred to the University of North Carolina Cardiac Care Unit.  The diagnoses on transfer were cardiogenic shock, pericarditis, acute renal failure, and bacteremia.

In July 2002, the Veteran underwent a sestamibi myocardial perfusion study.  The impressions were: (1) fixed inferior defect of the basilar segment with associated normal wall motion most consistent with attenuation artifact in this distribution; (2) normal left ventricle wall motion and evidence of left ventricular hypertrophy; and (3) no evidence of inducible ischemia by myocardial perfusion imaging.

An October 2002 record from the University of North Carolina showed a finding of acute renal failure secondary to sepsis and possibly nonsteroidal anti-inflammatory drugs.  In a separate October 2002 record, another physician noted that the Veteran had presented for treatment following cardiac arrest, complicating pericarditis.  He noted that prior to the admission, the Veteran had acute renal failure related to nonsteroidal anti-inflammatory drugs, and that his clinical course had been complicated by acute tubular necrosis and ischemic injury to both legs which required bilateral below-the-knee amputation.

The University of North Carolina final report dated in December 2002 stated that the Veteran's chief problems were sepsis, acute renal failure and metabolic acidosis.  The author indicated that once the Veteran was put into the intensive care unit at Womack, he had been treated with Vancomycin and Zosyn for two cultures that were gram-positive cocci and clusters.  The report also indicated that the Veteran suffered "multiple myocardial infarctions between June and September 2002."  It was noted that in early June 2002, he had had severe chest pain radiating to his neck and left arm and had had another myocardial infarction at Womack Army Hospital before being transferred to the University of North Carolina where he remained for two and a half months.  The examiner stated that the appellant had had another myocardial infarction and a stroke, had become dialysis-dependent, and was placed on life support.  It was noted that he had also developed lower extremity deep vein thrombosis for which he had ultimately undergone bilateral below-the-knee amputation.  The examiner entered pertinent diagnoses of gastrointestinal: shock liver, infectious disease; gram-positive clusters on gram stain, and cardiovascular: shock after cardiac arrest.  The source of infection was questioned.

A May 2003 record from the Clark Health Clinic showed an assessment of coronary artery disease, "stable."  A July 2003 electrocardiogram from Womack had an abnormal finding of left atrial enlargement.
During his October 2005 videoconference hearing, the Veteran testified that he had chest pain in service for which he had been held overnight at Womack Army Hospital and undergone testing.  The Veteran related that as far as he could remember, the examiners did not determine a cause for his chest pain.  He denied experiencing any problems between 1992 and his discharge in 1994, and that at the time, he attributed his chest discomfort to gas.  He reported having high cholesterol in service and being on a diet, but denied being treated with medication.  He denied having high blood pressure in service, he testified that he was not diagnosed with either heart or kidney disease during service, and stated that no physician had ever related his cardiac problems to his service. 

In May 2007, the Veteran was hospitalized at Moore Regional Hospital with complaints of chest pain that had started the day before.  A physician noted that in 2002 the Veteran had suffered an acute illness manifested by dehydration, coagulopathy and diffuses thrombotic occlusions in various body organs.  He stated that the Veteran had also suffered transient renal failure in 2002, and that the combination of these illnesses resulted, in part, in lower leg amputations.  It was reported that the Veteran was no longer in renal failure.  Following a physical examination, the impression was chest pain with low probability angina.  It was found that the Veteran's recently positive stress test was anticoagulated with a vague history of coagulopathy.  Impressions of hypercholesterolemia, coagulopathy, tobacco abuse and neurofibromatosis were also rendered. 

In a May 2007 hospital summary, the Moore physician related that because of a positive stress test, the Veteran had been transferred from Womack to Moore for further evaluation.  The Veteran's pain was described as atypical for coronary insufficiency-related discomfort.  He stated that the Veteran's troponins were reassuringly normal and that a CT angiogram of the coronary anatomy revealed "minimal, if any, disease."  Coronary arteries were reported as widely patent without significant obstructive lesions and left ventricular systolic function was normal.  The discharge diagnoses were probable non-cardiac chest pain, hypercholesterolemia, tobacco abuse, neurofibromatosis and coagulopathy, unspecified.  The physician concluded that the stress test was more likely than not a false positive and that chest pain was noncardiac in nature.  It was also found that "based on his wall motion analysis he did not have a myocardial infarction in the past as he states." 

In October 2009, the Veteran was afforded a VA heart examination.  He stated that he had had chest pain off and on since 1979.  The examiner referred to the appellant's normal electrocardiograms and stress test in service and the fact that he had a diagnosis of noncardiac chest pain.  The Veteran was noted to have been able to complete military training and run four miles without difficulty and that hypertension had not been diagnosed in service.  The examiner related that the Veteran had suffered a myocardial infarction in June 2002 but that he did not have chronic congestive heart failure.  It was reported that the appellant currently had hypertension but no history of hypertensive heart disease.  It was also noted that that he had a history of pericarditis in June 2002.  Following examination, the diagnosis was coronary heart disease with old inferior myocardial infarction with cardiovascular disease as "a problem associated" with this diagnosis.  The examiner opined that the Veteran's coronary artery disease and associated conditions were not caused by or a result of military service because there was no evidence of organic heart disease during military service. 

The Board sought an additional medical opinion from the Veterans Health Administration (VHA).  The Chief of Cardiology Research at the Long Beach, California VA Medical Center, who was also a professor of medicine at the University of California at the Irvine School of Medicine noted that the Veteran had a history of neurofibromatosis since childhood and was a smoker since age 18.  A detailed chronology of the clinical findings dating back to service was reported.  Following review of the record, the VHA examiner opined that the Veteran's history, clinical examination and stress test did not reveal evidence of coronary artery disease during the time he was on active duty and that it was not as least as likely as not that current cardiovascular disease was related to service.  She noted that because there was no evidence of coronary artery disease during active duty it was not at least as likely as not that residuals of heart disease, stroke, kidney disease and bilateral below-the-knee amputation were related to the atypical symptoms shown in service.

Following the VHA opinion, the Board requested two additional opinions to clarify the Veteran's diagnoses and to request a nexus opinion regarding current diagnoses and the in-service complaints.  The Chief of Cardiology at the Birmingham, Alabama VA Medical Center specifically found that the Veteran did not have: (1) ischemic heart disease; (2) acute, subacute and old myocardial infarction; (3) atherosclerotic cardiovascular disease including coronary artery disease; (4) or stable, unstable or Prinzemetal's angina upon admission to Womack Hospital in 2002.  It was determined that his 2002 admission to Womack had been for acute pericarditis.  The examiner stated that the initial symptom complex was thought to be consistent with pericarditis by the evaluating physicians and "serial electrocardiograms combined with the negative cardiac markers all confirmed the diagnosis of acute pericarditis."  It was noted that there was no evolution of evidence of an infarction on electrocardiograms based on a lack of Q waves.  The examiner related that acute pericarditis was usually viral in etiology and was usually self-limited.  It was opined that pericarditis was not related to cigarette smoking. 

In reviewing the Veteran's 2002 hospitalization, the Birmingham VA Chief of Cardiology noted that the Veteran's bradycardia and asystole on June 15, 2002 was terminal arrhythmia due to shock and respiratory failure which developed earlier that morning.  His acute calf pain, dyspnea, and increased oxygen requirements "most likely represented venous thrombosis and pulmonary embolism."  It was reported that the Veteran had been hypotensive with clinical evidence of shock for at least two hours prior to the bradycardic cardiac arrest based upon a review of the nurses' notes and symptoms reported by him.  The examiner noted that venous thrombosis of the legs was ultimately documented at the University of North Carolina and that "the immediate precipitating cause of the cardiac arrest was most likely an acute pulmonary embolism."  It was surmised that "an alternate possibility was electrolyte disturbances from acute renal failure related to non-steroidal anti-inflammatory drugs."

The Chief of Cardiology further stated that the findings which mitigated against the events at Womack representing myocardial infarction were: (1) there was no evolution of Q waves on electrocardiogram, (2) the Veteran had subsequent complete recovery of left ventricular function during hospitalization at the University of North Carolina in 2002, and (3) the absence of obstructive coronary artery disease on CT angiogram in 2007.  The Chief of Cardiology noted that a myocardial infarction significant enough to cause the cardiogenic shock seen at Womack in 2002 would have inevitably resulted in Q waves and clear evidence of prior infarction on subsequent imaging studies.  The examiner determined that the "overall picture in this case is more suggestive of acute pulmonary embolism and cardiogenic shock, but arrest due to acidosis and hyperkalemia due to acute renal failure (was) also a possibility."

Regarding a nexus between the Veteran's heart disease and service, the Chief of Cardiology found that in January 1992 the Veteran complained of chest pain, but that an electrocardiogram at that time did not reflect evidence of pericarditis.  The Chief related that while he could not conclude that the Veteran's prior episodes of chest pain might have been due to pericarditis, he noted that there was no laboratory evidence of systemic inflammation or electrocardiogram documentation to support this prior to the hospitalization at Womack in June 2002.  The examiner stated that as such, it was not at least as likely as not that pericardial heart disease was incurred during active duty based on the available evidence.  It was noted that the Veteran's creatinine level in January 1993 was 1.1 which could have represented early kidney disease or could be considered normal if he had a higher than usual muscle mass.  The examiner stated that based on the Veteran's lack of risk factors for kidney disease and his subsequent clinical course, it was not more likely than not that he developed kidney disease during active duty.

Additionally, a VHA opinion was sought from an infectious disease specialist.  In May 2011, a physician who was an assistant professor of medicine at the University of Birmingham stated that the growth of staphylococcus epidermidis on June 14, 2002 from blood cultures is often considered to be a contaminant of the culture collection technique.  It was noted that a set of blood cultures on the same date but earlier in the day did not grow any bacteria.  The examiner related that S. epidermidis was a normal colonizing bacterial species of human skin and frequently contaminated the blood during collection.  The physician related that it could be a "true pathogen" in some people, but the isolated growth of the bacteria from blood cultures was often not clinically relevant.  The examiner stated that the Veteran had an asystolic arrest on June 15, 2002 with subsequent complications that were labeled "sepsis."  It was found, however, that it was doubtful that S. epidermidis was the responsible pathogen as sepsis would be an unlikely presentation of S. epidermidis.  The physician noted that because the asystolic event appeared to follow an acute episode of calf pain and shortness of breath, it was likely caused by a pulmonary embolism.  He related that sepsis was considered during the asystolic event because his early blood cultures documented "gram positive cocci in clusters," which is how all staphylococci would be initially described.  It was noted that prior to receiving testing to determine the type of staphylococci, the Veteran's physicians treated him as though he had staphylococcus aureus, which is more virulent and likely to be a pathogen.  The VHA physician stated that it would be normal practice to assume S. aureus was present until final identification of the bacteria was reported.  The VHA infectious disease physician would not refute the possibility that the Veteran had "sepsis" per se as it was a clinical diagnosis, but opined that any sepsis was not caused by S. epidermidis, but by an unidentified pathogen.  The VHA physician concluded that "pathogens are not always identified in patients with sepsis for a variety of reasons, but S. epidermidis would be an unlikely cause of sepsis."
Legal Analysis

The Veteran alleges and has provided testimony to the effect that his in-service chest pains were the early manifestations of heart disease.  He further maintains that heart disease of service onset led to a stroke, kidney disease, and subsequent bilateral below-the-knee amputation secondary to ischemia. 

The Board has meticulously developed and presented the evidence relevant to the claims of entitlement to service connection for cardiovascular disease.  The findings and conclusions of the various practitioners associated with this case have been carefully considered.  The Board finds, however, that the evidence weighs against a finding that the Veteran has heart disease, stroke, a kidney disorder and bilateral lower leg amputation related to service or a service-connected disability.

Review of the Veteran's service treatment records does indeed reflect that he had complaints of chest pain for which he underwent evaluation on several occasions, to include overnight observation and diagnostic study.  In each case cardiopulmonary disease was not found, and it was determined that the Veteran had not suffered a myocardial infarction.  X-rays were normal, and a January 1993 stress test was negative for any pertinent abnormality.  There was no confirmation of any active cardiovascular process and no disease or disability was found to which chest pain could be attributed.  Only atypical chest pain was diagnosed without evidence of any objective cardiac or cardiovascular findings.  All physical evaluations of the heart, chest, and vascular system were normal.  On post service VA examination in May 1994, no cardiovascular disability was identified. 

The record reflects that the appellant filed a number of claims over the years and never referred to any problem with chest pain or with his cardiovascular status or kidneys until a claim for heart disease, stroke and kidney disease was received in 2002, approximately eight years after retirement from active duty.  He was hospitalized in 2002 with an admitting diagnosis of pericarditis.  He currently has diagnoses of coronary and cardiovascular diseases.

As outlined in great detail above, the record demonstrates that in addition to a VA examination, the Board sought the opinion of two cardiology specialists and an expert in infectious diseases to weigh in on whether the Veteran currently has any cardiovascular disability that might be attributed to chest pain symptoms in service.  All examiners concluded that inservice chest pain was not emblematic of any cardiovascular process or disease and that subsequent disease entities commencing in 2002 were not related to service.  It was determined that the Veteran's sole presenting diagnosis in 2002 was pericarditis of acute onset and that this disability was less likely than not related to service.  The rationale provided for such findings are elucidated in great detail above.  The evidence reflects that through a series of unfortunate and unforeseen events, the Veteran developed renal failure, went into cardiac arrest, heart failure, had a stroke, possible sepsis, pulmonary embolism and deep vein thrombosis, etc., related to the presenting pericarditis, or medication taken therefor, leading to below-the-knee amputations.  Nowhere in the extensive clinical record has any medical professional attributed current disability to chest pain in service.  The Board finds that the opinions of the VA examiners are highly probative because they were based on review of the Veteran's entire claims folder, including all of the history and clinical findings. See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion are the physician's access to the claims file, and the thoroughness and detail of the opinion).  The VA examiners provided comprehensive reasons and bases for their medical opinions, and specifically referenced  the evidence which supported those opinions as shown above. 

Lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Board would also posit that even if we accept that the Veteran is competent to relate current cardiovascular disease to service, a bare statement without any underlying support or substantiation for that belief is too nonspecific and vague to reach a conclusion based on sound principles.  The clinical observations and interpretation of the findings of the skilled professional with clinical expertise are far more probative in establishing a relationship than lay assertion in this instance.  In this regard, no cardiology or infectious disease expert has concluded that there was a link between chest pain in service and onset of pericarditis years after the Veteran's retirement.  

While the Veteran may sincerely believe that inservice chest pain is related to his subsequent cardiovascular disease, the United States Court of Appeals for the Federal Circuit has held that in order for a veteran to qualify for basic entitlement to compensation under 38 U.S.C.A. § 1110, 1131, the appellant must prove the existence of a disability, and one that has resulted from a disease or injury that occurred in the line of duty. Id. See Sanchez-Benitez v. Principi, 259 F.3d 1356 (2001).  Therefore, the mere fact that the Veteran complained of chest pain in service does not necessarily warrant a finding that he has met the requirement for a disability due to disease or injury. Rather, an underlying disease or injury is required.   As shown in this case, atypical chest pain in service was not attributed to any cardiovascular disease or injury.  No competent or medically sound basis has been presented attributing current disability to service.  Therefore, the defect in the Veteran's claim is the lack of probative medical evidence of a nexus to service.  Although the nature of chest pain in service was not identified, it is clear that it was not cardiovascular in origin as evidenced by diagnostic studies concluding otherwise.  As such, service connection for cardiovascular disease, including stroke, and kidney disease must be denied as directly related to service. 38 C.F.R. 3.303.  Additionally, neither cardiovascular disease nor kidney disease was manifested to a degree of 10 percent within a year of retirement from active duty.  As such, such disabilities may not be presumptively attributed to active service. 38 U.S.C.A. 1101, 1112, 1113, 1131, 1137: 38 C.F.R 3.307, 3.309.

The veteran also avers that kidney disease, residuals of stroke and below-the-knee amputation are secondary to service-related heart disease.  Applicable law provides that a disability that is proximately due to or the result of a service-connected disease or injury shall be service connected. 38 C.F.R. § 3.310; see also Allen v. Brown, 7 Vet.App. 439, 448 (1995) (en banc) (additional disability resulting from aggravation of a nonservice-connected disorder by a service-connected disorder is service connectable.)  In this case, however, it has been determined that service connection for heart disease is not warranted.  As such, it is unnecessary to discuss whether kidney disease, residuals of stroke and below-the-knee amputations are related to heart disease of service onset.  

The Veteran is service connected for bilateral hearing loss, tinnitus, bilateral chondromalacia, a left elbow disability, right shoulder tendonitis, Salzmann's corneal dystrophy, and residuals of a left arm laceration for which a relationship between heart disease, stroke, kidney disease, and lower leg amputations has not been asserted or established.  Therefore, service connection for the claimed disorders on appeal as secondary thereto or on the basis of aggravation by a service-connected disability must be denied. 38 C.F.R. § 3.310.

Under the circumstances, the Board concludes that there is no reliable and probative evidence indicating that any current cardiovascular and kidney disease or bilateral lower leg amputation is related to service or to any finding therein, or to a service-connected disability.  The Board thus finds that the preponderance of the evidence is against the claims and service connection for such must be denied. See 38 U.S.C.A. § 5107(b) Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

ORDER

Entitlement to service connection for cardiovascular disease, including stroke, and kidney disease to include residuals thereof is denied. 

Entitlement to service connection for bilateral below-the-knee amputation is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


